Title: From Thomas Jefferson to Peter Carr, 19 August 1785
From: Jefferson, Thomas
To: Carr, Peter



Dear Peter
Paris Aug. 19. 1785.

I received by Mr. Mazzei your letter of April 20. I am much mortified to hear that you have lost so much time, and that when you arrived in Williamsburgh you were not at all advanced from what you were when you left Monticello. Time now begins to be precious to you. Every day you lose, will retard a day your entrance on that public stage whereon you may begin to be useful to yourself. However the way to repair the loss is to improve the future time. I trust that with your dispositions even the acquisition of science is a pleasing employment. I can assure you that the possession of it is what (next to an honest heart) will above all things render you dear to your friends, and give you fame and promotion in your own country. When your mind shall be well improved with science, nothing will be necessary to place you in the highest points of view but to pursue the interests of your country, the interests of your friends, and your own interests also with the  purest integrity, the most chaste honour. The defect of these virtues can never be made up by all the other acquirements of body and mind. Make these then your first object. Give up money, give up fame, give up science, give the earth itself and all it contains rather than do an immoral act. And never suppose that in any possible situation or under any circumstances that it is best for you to do a dishonourable thing however slightly so it may appear to you. Whenever you are to do a thing tho’ it can never be known but to yourself, ask yourself how you would act were all the world looking at you, and act accordingly. Encourage all your virtuous dispositions, and exercise them whenever an opportunity arises, being assured that they will gain strength by exercise as a limb of the body does, and that exercise will make them habitual. From the practice of the purest virtue you may be assured you will derive the most sublime comforts in every moment of life and in the moment of death. If ever you find yourself environed with difficulties and perplexing circumstances, out of which you are at a loss how to extricate yourself, do what is right, and be assured that that will extricate you the best out of the worst situations. Tho’ you cannot see when you fetch one step, what will be the next, yet follow truth, justice, and plain-dealing, and never fear their leading you out of the labyrinth in the easiest manner possible. The knot which you thought a Gordian one will untie itself before you. Nothing is so mistaken as the supposition that a person is to extricate himself from a difficulty, by intrigue, by chicanery, by dissimulation, by trimming, by an untruth, by an injustice. This increases the difficulties tenfold, and those who pursue these methods, get themselves so involved at length that they can turn no way but their infamy becomes more exposed. It is of great importance to set a resolution, not to be shaken, never to tell an untruth. There is no vice so mean, so pitiful, so contemptible and he who permits himself to tell a lie once, finds it much easier to do it a second and third time, till at length it becomes habitual, he tells lies without attending to it, and truths without the world’s beleiving him. This falshood of the tongue leads to that of the heart, and in time depraves all it’s good dispositions.
An honest heart being the first blessing, a knowing head is the second. It is time for you now to begin to be choice in your reading, to begin to pursue a regular course in it and not to suffer yourself to be turned to the right or left by reading any thing out of that  course. I have long ago digested a plan for you, suited to the circumstances in which you will be placed. This I will detail to you from time to time as you advance. For the present I advise you to begin a course of antient history, reading every thing in the original and not in translations. First read Goldsmith’s history of Greece. This will give you a digested view of that feild. Then take up antient history in the detail, reading the following books in the following order. Herodotus. Thucydides. Xenophontis hellenica. Xenophontis Anabasis. Quintus Curtius. Justin. This shall form the first stage of your historical reading, and is all I need mention to you now. The next will be of Roman history. From that we will come down to Modern history. In Greek and Latin poetry, you have read or will read at school Virgil, Terence, Horace, Anacreon, Theocritus, Homer. Read also Milton’s paradise lost, Ossian, Pope’s works, Swift’s works in order to form your style in your own language. In morality read Epictetus, Xenophontis memorabilia, Plato’s Socratic dialogues, Cicero’s philosophies. In order to assure a certain progress in this reading, consider what hours you have free from the school and the exercises of the school. Give about two of them every day to exercise; for health must not be sacrificed to learning. A strong body makes the mind strong. As to the species of exercise, I advise the gun. While this gives a moderate exercise to the body, it gives boldness, enterprize, and independance to the mind. Games played with the ball and others of that nature, are too violent for the body and stamp no character on the mind. Let your gun therefore be the constant companion of your walks. Never think of taking a book with you. The object of walking is to relax the mind. You should therefore not permit yourself even to think while you walk. But divert your attention by the objects surrounding you. Walking is the best possible exercise. Habituate yourself to walk very far. The Europeans value themselves on having subdued the horse to the uses of man. But I doubt whether we have not lost more than we have gained by the use of this animal. No one has occasioned so much the degeneracy of the human body. An Indian goes on foot nearly as far in a day, for a long journey, as an enfeebled white does on his horse, and he will tire the best horses. There is no habit you will value so much as that of walking far without fatigue. I would advise you to take your exercise in the afternoon. Not because it is the best time for exercise for certainly it is not: but because it is the best time to spare from your studies; and habit will soon  reconcile it to health, and render it nearly as useful as if you gave to that the more precious hours of the day. A little walk of half an hour in the morning when you first rise is adviseable also. It shakes off sleep, and produces other good effects in the animal œconomy. Rise at a fixed and an early hour, and go to bed at a fixed and early hour also. Sitting up late at night is injurious to the health, and not useful to the mind.—Having ascribed proper hours to exercise, divide what remain (I mean of your vacant hours) into three portions. Give the principal to history, the other two, which should be shorter, to Philosophy and Poetry. Write me once every month or two and let me know the progress you make. Tell me in what manner you employ every hour in the day. The plan I have proposed for you is adapted to your present situation only. When that is changed, I shall propose a corresponding change of plan. I have ordered the following books to be sent to you from London to the care of Mr. Madison. Herodotus. Thucydides. Xenophon’s Hellenics, Anabasis, and Memorabilia. Cicero’s works. Baretti’s Spanish and English dictionary. Martin’s philosophical grammar and Martin’s philosophia Britannica. I will send you the following from hence. Bezout’s mathematics. De la Lande’s astronomy. Muschenbroek’s physics. Quintus Curtius. Justin, a Spanish grammar, and some Spanish books. You will observe that Martin, Bezout, De la Lande and Muschenbroek are not in the preceding plan. They are not to be opened till you go to the University. You are now I expect learning French. You must push this: because the books which will be put into your hands when you advance into Mathematics, Natural philosophy, Natural history, &c. will be mostly French, these sciences being better treated by the French than the English writers. Our future connection with Spain renders that the most necessary of the modern languages, after the French. When you become a public man you may have occasion for it, and the circumstance of your possessing that language may give you a preference over other candidates. I have nothing further to add for the present, than to husband well your time, cherish your instructors, strive to make every body your friend, & be assured that nothing will be so pleasing, as your success, to Dear Peter yours affectionately,

Th: Jefferson

